Case 2:20-cv-05381-PA-PVC Document 1 Filed 06/17/20 Page 1 of 7 Page ID #:1



 1   MAYER BROWN LLP
 2   ARCHIS A. PARASHARAMI (SBN 321661)
     aparasharami@mayerbrown.com
 3   1999 K Street, N.W.
 4   Washington, DC 20006
     Telephone: (202) 263-3000
 5   Facsimile: (202) 263-3300
 6
     JILLIAN C. JOSEPH (SBN 307856)
 7   jjoseph@mayerbrown.com
 8   350 South Grand Avenue
     25th Floor
 9   Los Angeles, CA 90071-1503
10   Telephone: (213) 229-9500
     Facsimile: (213) 625-0248
11
     Attorneys for Defendant
12
     AT&T CORP.
13
14
15                       UNITED STATES DISTRICT COURT

16                     CENTRAL DISTRICT OF CALIFORNIA

17
     ADRIAN N. GOMEZ and NORMA R.                Case No. 2:20-cv-05381
18   GOMEZ, individually, and behalf of
     other members of the general public         DEFENDANT’S NOTICE OF
19                                               REMOVAL OF ACTION TO
     similarly situated,
20                                               FEDERAL COURT
                    Plaintiffs,
21                                               [28 U.S.C. §§ 1332(D), 1441, 1446,
22         vs.                                   1453]

23   AT&T CORP.; and DOES 1 through 10,          (Los Angeles Superior Court Case
     inclusive,                                  No. 20STCV17780)
24
25                  Defendants.                  Date Action Filed:    May 6, 2020
26
27
28


                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-05381-PA-PVC Document 1 Filed 06/17/20 Page 2 of 7 Page ID #:2



 1         TO THE CLERK OF THE UNITED STATES DISTRICT COURT
 2   FOR THE CENTRAL DISTRICT OF CALIFORNIA AND TO PLAINTIFFS
 3   ADRIAN N. GOMEZ AND NORMA R. GOMEZ:
 4         PLEASE TAKE NOTICE that defendant AT&T Corp. (“AT&T”) hereby
 5   removes the state-court action described below to the United States District Court
 6   for the Central District of California pursuant to 28 U.S.C. §§ 1332(d), 1441, 1446,
 7   and 1453.
 8   I.    INTRODUCTION
 9         1.     On May 6, 2020, plaintiffs Adrian N. Gomez and Norma R. Gomez
10   (collectively, “Plaintiffs”) filed a putative class action in Los Angeles Superior
11   Court entitled “Adrian N. Gomez and Norma R. Gomez, individually, and on behalf
12   of other members of the general public similarly situated, Plaintiff vs. AT&T Corp.;
13   and DOES 1 through 10, inclusive, Defendant,” Case No. 20STCV17780.
14         2.     As set forth below, this Court has jurisdiction over this putative class
15   action under the Class Action Fairness Act of 2005 (“CAFA”), 28 U.S.C.
16   § 1332(d), and so the action may be removed to this Court under 28 U.S.C.
17   §§ 1441, 1446, and 1453.
18   II.   REMOVAL IS TIMELY
19         3.     On May 18, 2020, AT&T was served with the summons, complaint,
20   civil case cover sheet, civil case cover sheet addendum and statement of location
21   (certificate of grounds for assignment to courthouse location), and notice of case
22   assignment. A true and correct copy of those documents are attached as Exhibit A.
23         4.     “The notice of removal of a civil action or proceeding shall be filed
24   within 30 days after the receipt by the defendant, through service or otherwise, of a
25   copy of the initial pleading setting forth the claim for relief upon which such action
26   or proceeding is based[.]” 28 U.S.C. § 1446(b)(1).
27         5.     That requirement is met here because this notice of removal has been
28   filed before June 17, 2020, the 30th day after the summons, complaint, and other

                                              -1-
                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-05381-PA-PVC Document 1 Filed 06/17/20 Page 3 of 7 Page ID #:3



 1   case-opening documents were served on AT&T on May 18, 2020. See Murphy
 2   Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 354 (1999) (“the 30-day
 3   period for removal runs” from the date that “the summons and complaint are served
 4   together”).
 5   III.   REMOVAL JURISDICTION
 6          6.     “[A]ny civil action brought in a State court of which the district courts
 7   of the United States have original jurisdiction, may be removed by the . . .
 8   defendants, to the district court for the district and division embracing the place
 9   where such action is pending.” 28 U.S.C. § 1441(a); see also id. § 1453(b).
10          7.     CAFA confers district courts with original jurisdiction over putative
11   class actions with more than 100 class members where the aggregate amount in
12   controversy exceeds $5 million, and “any member of [the] class of plaintiffs is a
13   citizen of a state different from any defendant.” Id. § 1332(d)(2)(A). As set forth
14   below, this action satisfies each of CAFA’s requirements.
15          Covered Class Action
16          8.     This action meets CAFA’s definition of a class action, which is “any
17   civil action filed under rule 23 of the Federal Rules of Civil Procedure or similar
18   State statute or rule of judicial procedure[.]” Id. § 1332(d)(1)(B). Plaintiffs allege
19   that they bring this action “on behalf of themselves and all others similarly situated,
20   and thus, seek[] class certification under California Rules of Civil Procedure.”
21   Compl. ¶ 56.
22          Class Action Consisting of More Than 100 Members
23          9.     In the complaint, plaintiffs seek certification of the following putative
24   class: “All consumers, who, between the applicable statute of limitations and the
25   present, purchased one or more Class Products in the State of California which had
26   a two year price guarantee, and whose price guarantee was removed prior to two
27   years.” Compl. ¶ 57. Plaintiffs further allege that “the proposed class is composed
28   of thousands of persons,” and that “thousands of consumers have issued complaints

                                               -2-
                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-05381-PA-PVC Document 1 Filed 06/17/20 Page 4 of 7 Page ID #:4



 1   online about similar experiences” arising from the alleged unlawful conduct of
 2   AT&T. Id. ¶¶ 54, 61. Accordingly, the “number of members of all proposed
 3   plaintiff classes in the aggregate” is greater than 100, as required by 28 U.S.C.
 4   §§ 1332(d)(5)(B).
 5         Minimal Diversity
 6         10.    To satisfy CAFA’s minimal diversity requirement, “any member of
 7   [the] class of plaintiffs” must be “a citizen of a State different from any defendant.”
 8   28 U.S.C. § 1332(d)(2)(A). That requirement is met here.
 9         11.    Plaintiffs allege they are both citizens of California. Compl. ¶¶ 21-22.
10         12.    By contrast, AT&T is not a California citizen. Rather, AT&T is a
11   corporation incorporated in New York with its headquarters and principal place of
12   business in New Jersey. Id. ¶ 23. Accordingly, AT&T is a citizen of New York and
13   New Jersey. 28 U.S.C. § 1332(c) (a corporation “shall be deemed to be a citizen of
14   every State . . . by which it has been incorporated and of the State . . . where it has
15   its principal place of business”) ; Hertz Corp. v. Friend, 559 U.S. 77, 92-93 (2010)
16   (the principal place of business of a corporation is generally the location of its
17   “headquarters”).
18         13.    CAFA’s minimal diversity requirement is satisfied because Plaintiffs
19   are citizens of California, while AT&T is a citizen of New York and New Jersey.
20         Amount in Controversy
21         14.    Under CAFA, the claims of the individual class members are
22   aggregated to determine if the amount in controversy exceeds the required “sum or
23   value of $5,000,000, exclusive of interest and costs.” 28 U.S.C. §§ 1332(d)(2),
24   (d)(6). Although AT&T denies the claims alleged in the complaint and that
25   Plaintiffs or any putative class members are entitled to any relief, the amount in
26   controversy here exceeds CAFA’s threshold.
27
28

                                               -3-
                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-05381-PA-PVC Document 1 Filed 06/17/20 Page 5 of 7 Page ID #:5



 1         15.    In the complaint, Plaintiffs allege that they “and others similarly
 2   situated purchased or attempt[ed] to purchase” AT&T’s “home internet, television,
 3   and telephone services.” Compl. ¶¶ 3-4.
 4         16.    Plaintiffs allege that AT&T represented through “written
 5   advertisement” that the services “would be offered at a certain locked-in price for
 6   two years,” but “[i]n reality, after twelve (12) months, [AT&T] removes those
 7   credits and charge[s] consumers significantly more than the two year locked in
 8   price that was represented.” Id. ¶ 11. Specifically, Plaintiffs allege that the “normal
 9   price” was $115 per month, but they were supposed to receive a discount of $51 per
10   month under the terms of the two-year promotion. Id. ¶ 31. Plaintiffs allege that,
11   after 13 months of the 24-month promotion period, they were charged “double” the
12   advertised price that was communicated to them at the time they agreed to purchase
13   AT&T’s services. See id. ¶¶ 12, 32-33.
14         17.    Seeking to represent a putative class of “all consumers” in California
15   who, in the last four years, purchased one or more of Defendants home internet,
16   telephone, video and/or television services under a two-year price guarantee and
17   whose price guarantee was removed prior to the end of the two-year period, (see id.
18   ¶ 57), Plaintiffs assert three claims for alleged violations of: (1) California’s False
19   Advertising Law (Cal. Bus. & Prof. Code §§ 17500 et seq.); (2) California’s Unfair
20   Competition Law (Cal. Bus. & Prof. Code §§ 17200 et seq.); and (3) the Consumer
21   Legal Remedies Act (Cal. Civ. Code §§ 1750 et seq.). Id. ¶¶ 72-100.
22         18.    Plaintiffs request, inter alia, actual damages, statutory enhanced
23   damages, and attorneys’ fees and costs. Id. ¶ 103. Plaintiffs also seek an injunction.
24   Id. ¶¶ 18, 103.
25         19.    In other words, Plaintiffs seek to require AT&T to refund all amounts
26   they contend were overcharges to California consumers who purchased home
27   internet, telephone, television, and/or video services. See id. ¶¶ 54, 57.
28

                                               -4-
                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-05381-PA-PVC Document 1 Filed 06/17/20 Page 6 of 7 Page ID #:6



 1         20.    When “[t]he Plaintiff has alleged that the putative class has been billed
 2   for unauthorized charges,” which “would include both authorized and unauthorized
 3   charges,” the “amount in controversy” under CAFA “comprises the total billings
 4   and the jurisdictional amount is satisfied” if those total billings are greater than $5
 5   million. Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400-01 (9th Cir. 2010).
 6   That is because “‘[t]he amount in controversy is simply an estimate of the total
 7   amount in dispute, not a prospective assessment of [the] defendant’s [actual]
 8   liability.’” Arias v. Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019)
 9   (quoting Lewis, 627 F.3d at 400).
10         21.    The total billings involving the AT&T services in this case exceed
11   CAFA’s $5 million threshold.1
12         22.    In sum, although AT&T denies Plaintiffs’ allegations and any liability
13   whatsoever, taking the allegations in the complaint as true, the amount in
14   controversy exceeds CAFA’s $5 million threshold.2
15   IV.   VENUE IS PROPER
16         23.    The district and division embracing where the State Court action is
17   pending is the Western Division of this Court. See 28 U.S.C. §§ 84(c) and 1441(a).
18   V.    NOTICE TO PLAINTIFF AND STATE COURT
19         24.    Promptly after the filing of this notice of removal in this Court, written
20
21   1
       In addition, Plaintiffs’ requests for injunctive relief, statutory attorneys’ fees, and
22   statutory enhanced damages (Compl. ¶¶ 18, 103) would properly be counted as part
     of the amount in controversy. Fritsch v. Swift Transp. Co. of Ariz., LLC, 899 F.3d
23   785, 795 (9th Cir. 2018) (“the amount in controversy includes damages
24   (compensatory, punitive, or otherwise), the costs of complying with an injunction,
     and attorneys’ fees awarded under fee-shifting statutes or contract”).
25   2
       In the event of a dispute over removal, AT&T reserves the right to submit
26   evidence. As the Supreme Court has explained, a “defendant’s notice of removal
     need only include a plausible allegation that the amount in controversy exceeds the
27   jurisdictional threshold,” and “need not contain evidentiary submission[s].” Dart
28   Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 84, 87 (2014); Fritsch, 899
     F.3d at 788.
                                               -5-
                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 2:20-cv-05381-PA-PVC Document 1 Filed 06/17/20 Page 7 of 7 Page ID #:7



 1   notice of such filing will be given to Plaintiffs, and a copy of this notice of removal,
 2   including exhibits, will be filed with the Los Angeles County Superior Court Clerk,
 3   as required by 28 U.S.C. § 1446(d).
 4         25.    AT&T intends no admission of liability by this notice of removal and
 5   expressly reserves all defenses and motions—including the right to move to compel
 6   Plaintiffs to resolve their disputes in arbitration on an individual basis.
 7
 8   Dated:       June 17, 2020                   MAYER BROWN LLP
                                                  ARCHIS A. PARASHARAMI
 9                                                JILLIAN C. JOSEPH
10
11                                                By: /s/ Archis A. Parasharami
                                                     Archis A. Parasharami
12
                                                  Attorneys for Defendant
13                                                AT&T CORP.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -6-
                               DEFENDANT’S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
